DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 12/06/2017, the Amendment and Remark filed on 02/25/2022 and the Request for Continued Examination filed on 02/25/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “…facilitating a cryptographically secure resource allocation including an resource alliocation transaction…”, “a data structure representative of multi-layer cryptographically secure prospective resource allocation data” and “communicate a set of resource allocation options based on the …”. However, the Original Disclosure is silent on phrase “resource allocation”. Moreover, the Original Disclosure, at best, has only disclosed one particular species of loan reward provisioning in the written specification, see Paragraph 0002-0004, however the Applicant is claiming the entire genus of “resource allocation”.
See MPEP 2161 “For example, in LizardTech, the claim was directed to a method of compressing digital images using seamless discrete wavelet transformation ("DWT").  The court found that the claim covered all ways of performing DWT-based compression processes that lead to a seamless DWT because there were no limitations as to how the seamless DWT was to be accomplished.  However, the specification provided only one method for creating a seamless DWT, and there was no evidence that the specification contemplated a more generic way of creating a seamless array of DWT coefficients.  Therefore, the written description requirement was not satisfied in this case because the specification did not provide sufficient evidence that the inventor invented the generic claim”.  LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733. 
As such, the written specification does not support the scope of claims 1 as claimed, therefore claims 1-10 are rejected as failing to comply with the written description requirement.
.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The recitation of the claimed invention is analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
at least one processor configured to:
maintain a corresponding vendor second key in a secure data storage, the vendor second key corresponding to a vendor first key;
receive, and store in the secure data storage, a data structure representative of cryptographically secure prospective resource allocation data, the data structure having at least two portions:
a first portion encapsulating a first data payload representative of unmasked pre-approval data and masked pre-approval data, the first data payload encrypted using at least with the vendor first key;
a second portion encapsulating a second data payload including inverse transformation data for un-obfuscating the masked pre-approval data, the second data payload encrypted at least with a first combination of a client first key and the vendor first key, the client first key being reversible with a corresponding client second key;
decrypt the first portion based on the corresponding vendor second key to access the unmasked loan pre-approval data, wherein the masked preapproval data representing obfuscated data in the absence of a decrypted second portion;
decrypt the second portion using a combination of the client second key and the vendor second key to access the inverse transformation data; 
unmasking the masked pre-approval data upon decrypting the second portion by combining the inverse transaction data and the masked pre-approval data;
communicate a set of resource allocation options based on unencrypted  and unmasked pre-approval data accessible upon decrypting the first potion and the second portion.
wherein the data structure includes:
a third portion encapsulating a third data payload storing third data sets representative of automated transaction processing instruction sets, the third data payload encrypted at least with a second combination of the client first key, the vendor first key, and a financial institution one-time use first key, the financial institution one-time use first key being reversible with a financial institution one-time use second key; 
and the at least one processor is configured to:
receive an identifier representing a selected automobile transaction option of the set of automobile transaction options for transaction processing;
receive a second data message from a second computing device associated with a financial institution providing resource allocation, the second data message including at least the financial institution one-time use second key;
decrypt the third portion using the corresponding vendor second key, the client second key, and the one-time use second key to access the third data payload, the third portion providing a variable set of programmatic instructions and a secure authorization passcode;
responsive to the selected automobile transaction option, transforming the set of programmatic instructions in accordance with parameters of the selected automobile transaction option into configured automated transaction processing instruction sets; and
transmit the set of programmatic instructions to an automated clearing and settlement system, the set of programmatic instructions including at least transaction parameters and the secure authorization passcode to authorize an electronic release of funds corresponding to the transaction parameters.
wherein the first data message is received from the first computing device upon detection of the first computing device entering a physical proximity of the point of sale computing device.
wherein the data structure is a tripartite data structure including the first portion, the second portion, and the third portion;
wherein the processor is a dedicated secure crypto-processor configured to decrypt the data structure independently of the corresponding computing devices associated with the client, the point of sale, and the financial institution such that none of the corresponding computing devices associated with the client, the point of sale, and the financial institution are able to access the data packet during decryption, and the secure data storage interconnects only with the dedicated secure crypto-processor; and
wherein the dedicated secure crypto-processor is housed in a secure enclave in a computer motherboard.
wherein the transaction parameters includes at least one of a unique vehicle identification number string, a transaction price integer; and wherein the automated clearing and settlement system are configured to receive the transformed third data sets to automatically determine at least a loan amount and a loan interest rate, the loan amount being disbursed from a financial institution bank account to a target recipient bank account, and the loan amount being automatically registered as a loan against a client bank account in accordance with an electronically registered security interest designating a vehicle identified by the unique vehicle identification number string as collateral.
wherein the at least one processor is configured to generate and transmit a security interest data set to a security registry computing system.
wherein the third data sets include syntactical protocol descriptors, which are utilized for transforming the third data sets in accordance with the electronic parameters.
wherein the third data sets include syntactical protocol descriptors, which are utilized for transforming the third data sets in accordance with the electronic parameters.
wherein the third data sets include rewards eligibility parameters;
upon a determination that the transaction parameters satisfy the rewards eligibility parameters, the set of programmatic instructions includes updating one or more rewards profiles associated with the client or the vendor to enable provisioning of one or more rewards to the client or the vendor.
wherein the one or more rewards are provisioned periodically across the loan duration upon satisfaction of one or more milestone requirements; and the one or more milestone requirements are tracked against a lifespan of the resource allocation transaction, and the one or more milestone requirements include at least a detected adherence to a payment schedule at each milestone requirement free of accelerated payments.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers encrypted processing of loan information but for the recitation of generic computer components. That is, other than reciting “at least one processor configured to”, nothing in the claim elements that precludes the steps from that of a commercial interaction. For example, but for the “at least one processor configured to” language, “maintain a corresponding vendor second key in a secure data storage, the vendor second key corresponding to a vendor first key;” in the context of the claimed invention encompasses one or more person manually maintain the key in a secure data storage; 
but for the “at least one processor configured to” language, “receive, and store in the secure data storage, a data structure representative of cryptographically secure prospective resource allocation data, the data structure having at least two portions:
a first portion encapsulating a first data payload representative of unmasked pre-approval data and masked pre-approval data, the first data payload encrypted using at least with the vendor first key;
a second portion encapsulating a second data payload including inverse transformation data for un-obfuscating the masked pre-approval data, the second data payload encrypted at least with a first combination of a client first key and the vendor first key, the client first key being reversible with a corresponding client second key” in the context of the claimed invention encompasses one or more person manually receiving the data structure;
but for the “at least one processor configured to” language, “decrypt the first portion based on the corresponding vendor second key to access the unmasked loan pre-approval data, wherein the masked preapproval data representing obfuscated data in the absence of a decrypted second portion” in the context of the claimed invention encompasses one or more person manually decrypting the first portion of data based on the corresponding vendor key to access the unmasked loan pre-approval data;
but for the “at least one processor configured to” language, “decrypt the second portion using a combination of the client second key and the vendor second key to access the inverse transformation data” in the context of the claimed invention encompasses one or more person manually decrypting and accessing the second data payload;
but for the “at least one processor configured to” language, “unmasking the masked pre-approval data upon decrypting the second portion by combining the inverse transaction data and the masked pre-approval data” in the context of the claimed invention encompasses one or more person manually unmasking the masked pre-approval data by combining the inverse transaction data and the masked pre-approval data;
but for the “at least one processor configured to” language, “communicate a set of resource allocation options based on unencrypted and unmasked pre-approval data accessible upon decrypting the first potion and the second portion” in the context of the claimed invention encompasses one or more person manually communicating a set of resource allocation options based on the unencrypted and unmasked pre-approval data;
but for the “at least one processor configured to” language, “receive an identifier representing a selected automobile transaction option of the set of automobile transaction options for transaction processing” in the context of the claimed invention encompasses one or more person manually receiving identifier representing selected automobile transaction option;
but for the “at least one processor configured to” language, “receive a second data message from a second computing device associated with a financial institution providing resource allocation, the second data message including at least the financial institution one-time use second key” in the context of the claimed invention encompasses one or more person manually receiving the second data message from a second computing device;
but for the “at least one processor configured to” language, “decrypt the third portion using the corresponding vendor second key, the client second key, and the one-time use second key to access the third data payload, the third portion providing a variable set of programmatic instructions and a secure authorization passcode” in the context of the claimed invention encompasses one or more person manually decrypting the data to access to the variable set of programmatic instructions and secure authorization passcode;
but for the “at least one processor configured to” language, “responsive to the selected automobile transaction option, transforming the set of programmatic instructions in accordance with parameters of the selected automobile transaction option into configured automated transaction processing instruction sets” in the context of the claimed invention encompasses one or more person manually transforming the instructions in accordance with parameters of the selected automobile transaction option into automated transaction processing instruction;
but for the “at least one processor configured to” language, “transmit the set of programmatic instructions to an automated clearing and settlement system, the set of programmatic instructions including at least transaction parameters and the secure authorization passcode to authorize an electronic release of funds corresponding to the transaction parameters” in the context of the claimed invention encompasses one or more person manually sending the instruction to an ACH;
but for the “at least one processor configured to” language, “wherein the processor is a dedicated secure crypto-processor configured to decrypt the data structure independently of the corresponding computing devices associated with the client, the point of sale, and the financial institution such that none of the corresponding computing devices associated with the client, the point of sale, and the financial institution are able to access the data packet during decryption, and the secure data storage interconnects only with the dedicated secure crypto-processor” in the context of the claimed invention encompasses one or more person manually decrypt the data structure;
but for the “at least one processor configured to” language, “wherein the at least one processor is configured to generate and transmit a security interest data set to a security registry computing system” in the context of the claimed invention encompasses one or more person manually generate and send security interest data set to a security registry computing system;
but for the “at least one processor configured to” language, “upon a determination that the transaction parameters satisfy the rewards eligibility parameters, the set of programmatic instructions includes updating one or more rewards profiles associated with the client or the vendor to enable provisioning of one or more rewards to the client or the vendor” in the context of the claimed invention encompasses one or more person manually updating reward profiles upon the determination;
If a claim, under its broadest reasonable interpretation, covers commercial interaction, such as encrypted processing of loan information, but for the recitation of certain generic computing components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of processor to perform the aforementioned steps of the commercial interaction. The processor in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea and a secure enclave processor) such that it amounts no more than mere instruction to apply the exception using a generic computer component. As to “wherein the first data message is received from the first computing device upon detection of the first computing device entering a physical proximity of the point of sale computing device“, receiving data upon detection of physical proximity is a common feature function of NFC. The mere association of the abstract step of receiving data and the additional element of NFC, without particular restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, is considered an “apply it” drafting effort. Such linkage does not result in practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to process encrypted loan information amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more”. (See MPEP 2106.05 (f)) 
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving and transmitting data (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. As per a processor housed in secured enclave on a computer motherboard, it is considered to a well-known, routine and conventional computer element. (See Reference U) As per data received upon detection of the first computing device entering a physical proximity of the point of sale computing device, it is considered to a well-known, routine and conventional function of NFC. (See Reference V)
No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. Therefore, claims 1-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 

Regarding the applicant’s argument that the claims does not recite a commercial interaction, the examiner respectfully disagrees. The applicant contended that “the claims are directed to a multi-layered cryptographically secure data structure and improvements to point of sale computing devices configured with operations to decrypt multi-portions of the data structure upon receiving cascaded combinations of cryptographic keys”. However, as explained in previous Office Actions, the court of Recognicorp v. Nintendo has found “encoding and decoding image data” to be an abstract idea, and thus encrypting and decrypting loan data would follow the same logic. The court reasoned that encoding and decoding are abstract concept long utilized to transmit information, providing examples of “Morse code, ordering food at a fast food restaurant via a numbering system, and Paul Revere’s “one if by land, two if by sea” signaling system”. Indeed, encrypting and decrypting a message, as a form of encoding/decoding, has long exists before computer or Enigma machines, such as the use of key based classical cipher. Moreover, it should be noted that data structure per se is not patent eligible as the four statutory categories do not include data structure. Indeed, as introduced by the preamble of claim 1, the claimed invention recites a process of facilitating a cryptographically secure automobile financing transaction. Since automobile financing transaction is clearly a Judicial Exception while encrypting and decrypting loan data are considered abstract elements, adding abstract elements to a Judicial Exception would nonetheless result in a Judicial Exception. Thus, the argument is not persuasive.
Regarding the applicant’s argument that the claims are integrated into a practical application, the examiner respectfully disagrees. The applicant appeared to assert that the reciting of the “multi-layer cryptographically secure data structure and operations including unmasking masked data (of a first data structure portion) based on a decrypted inverse transformation” would integrate the Judicial Exception into practical application. However, encrypting and decrypting loan data, or combining data into a new data have been found to abstract, such as in Recognicorp v. Nintendo. The effort further enriching details of the Judicial Exception with other abstract element would not integrate the Judicial Exception into practical application. Thus, the argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698